tax_exempt_and_government_entities_division release number release date uil code department of the treasury internal_revenue_service commerce street mc dallas tx date may ay ‘taxpayer identification_number tax penod ended persea to contacn identification_number contact informauon telephone fax certified mail - return receipt requested dear a ginal determination that you do not qualify for exemption from federal_income_tax under as an organization described m code sechon this is internal_revenue_code the code sec_30 a s01 c for the tax penod’s above your exempt status is hercby-revoked effective january qur adverse derermination as to your exempt s‘atus was made for the following reason s you have not demonstrated that vou are operaied exclusively for exempt purposes within the meaning of laternal revenue code sec_5u1 c and sec_1 -1 exempt clubs ave organized for pleasure recreation and ot her nonprofitable purposes ‘the exemption extends to social aud recreation clubs chat ave supported soleiy by membership tees dues ard your activities are ner in furdaersnee or operated exclusively for pleasure assessments recrestion or other similar nonprofit purposes and are not exempt under sec_501 a organizations that are not exempt under section sot generally are requused to tile federal_income_tax returns acd pay tax where applicable www lts zov lor further instructions forms and ieformation please visit if you decide to contest this determination you may file aa acuon for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united srates ‘tax court the united srates court of federal claims or the united_states district_court for the district of columbia a petition or complaint ia onc of these three courts must be filed within days from the date this determination_letter was mailed to vou please contact the clerk of the appropriate court for rules and the appropriate forms for filing peations for declaratory_judgment by referring to the enclosed publication you may write to the courts at the following addresses united stares ‘tax court second sureet nw washingron d c ls court of federal claims madison place nw washington d c ls district_court for the distnct of columbia constitution ave nw washington d c processing of income_tax returns and assessments of any taxes due will not be delayed if you ale a petition for declaratory pudgment under sec_7428 of the internal_revenue_code the ‘taxpayer advocate service tas is an independent organization withia the irs that can help protect you taxpayer nghts we can offer vou help if your tax problem is causing a hardship or you’ve uncd but haven’t been able to resolve your problem wath the irs if you qualify for our assistance which is always free we will do everything possible to help you visit taxpayeradvocate s gov or call if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours maria d hooke director eo exarninations eaclosure publication yi department of the treasury internal_revenue_service tax exempt and government entities irs exempt_organizations examinations commerce street ms dal dallas tx date date taxpayer_identification_number form tax_year s ended person to contact d number employee id contact numbers telephone fax manager’s name 1d number employee id manager’s contact number response due_date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren’t an organization described in sec_501 if we don't hear from you if you don’t respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also letter rev catalog number 34809f may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn’t a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely maria hooke director eo examinations enclosures report of examination form_6018 publication publication letter rev catalog number 34809f form 886a name of taxpayer schedule no or exhibit explanation of items department of the treasury - internal_revenue_service issue whether __ qualifies for exemption under internal_revenue_code irc sec_501 due to exceeding the non-member use of the facilities and services facts the was incorporated on july 19xx in the state of operates an 0-hole golf course a swimming pool bar and pro shop which are open to members the income received by includes membership dues greens fees cart rentals bar sales pro shop sales and gaming income the members pay monthly dues the pool is available to the general_public for rent during off hours as well as the hall filed the state of _ quarterly report for the year ending december 20xx reporting total income from gaming activities with non- members on line reporting the following e e e e e quarter as dollar_figure quarter as dollar_figure quarter as dollar_figure quarter as dollar_figure total income of dollar_figure reported gross_income on the form_990 for the december 20xx as dollar_figure reported on page part viii statement of revenue as but actual total income was dollar_figure part viii statement of revenue line description column a column b total revenue related revenue column c unrelated revenue column d revenue excluded under 1b lf th 2a dollar_figure membership dues assess all other contributions dollar_figure dollar_figure total program service g revenue fundraising gross_income from dollar_figure dollar_figure dollar_figure 8a 9a gaming insurance proceeds total income lla dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure note total revenue is less direct expenses of gaming income as reported on line 9b of form 886-a rev department of the treasury - internal_revenue_service page -1- form_88 a name of taxpayer schedule no or exhibit explanation of items department of the treasury - internal_revenue_service dollar_figure and less the difference of dollar_figure reported to the state of and line 9a form 990-t was viewed but not audited for the year ending december 20xx reported unrelated_trade_or_business income on the form 990-t as dollar_figure reported on page part as column a column b column c part unrelated_trade_or_business income line description ic income expenses net gross_receipts or sales balance cost_of_goods_sold gross_profit dollar_figure total line sec_3 through dollar_figure dollar_figure dollar_figure dollar_figure revenue attributable to non-members is dollar_figure or of total revenue received for the year non-member revenue doesn’t include the fundraising income that wasn’t reported on the form 990-t filed the state of report for the year ending december 20xx reporting total income from gaming activities with non- members on line reporting the following e quarter as dollar_figure 2np quarter as dollar_figure quarter as dollar_figure quarter as dollar_figure total income of dollar_figure reported gross_income on the form_990 for the december 20xx as dollar_figure reported on page part viii statement of revenue as but actual revenue was dollar_figure part viii statement of revenue column a column b line description related revenue total revenue column c column d unrelated - revenue revenue excluded under 1b membership dues asse sec_1f all other contributions lh total 2a program service 8a fundraising revenue dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure form 886-a rev department of the treasury - internal_revenue_service page -2- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit gross_income from gaming 9a total income dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure note total revenue is less direct expenses of gaming income as reported on line 9b of dollar_figure and less the difference of dollar_figure reported to the state of and line 9a form 990-t was viewed but not audited for the year ending december 20xx reported unrelated_trade_or_business income on the form 990-t as dollar_figure reported on page part i as column a column b column c part unrelated_trade_or_business income line description ic gross_receipts or sales balance _ dollar_figure cost_of_goods_sold gross_profit total line sec_3 through dollar_figure dollar_figure dollar_figure dollar_figure _ income expenses net revenue attributable to non-members is dollar_figure or of total revenue received for the year non-member revenue doesn’t include the fundraising income that wasn’t reported on the form 990-t of gross member gross non-member member of non-member year gross_income income 20xx 20xx so so so so so so income income income law internal_revenue_code sec_501 provides exemption from income taxes for clubs organized for pleasure recreation and other nonprofitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder prior to its amendment in sec_501 required that social clubs be operated exclusively for pleasure recreation and other nonprofitable purposes public law amended the exclusive provision to read substantially in order to allow an sec_501 organization to receive up to percent of its gross_receipts including investment_income from sources outside form 886-a rev department of the treasury - internal_revenue_service page -3- form_886 a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit its membership without losing its tax-exempt status the committee reports for public law senate report no 2d session c b further states a within the percent amount not more than percent of the gross_receipts should be derived from the use of a social club’s facilities or services by the general_public this means that an exempt social_club may receive up to percent of its gross_receipts from a combination of investment_income and receipts from non-members so long as the latter do not represent more than percent of total receipts b thus a social_club may receive investment_income up to the full percent of its gross_receipts if no income is derived from non-members’ use of club facilities in addition the committee report states that where a club receives unusual amounts c of income such as from the sale of its clubhouse or similar facilities that income is not to be included in the percent formula treasury regulations sec_1_501_c_7_-1 further provides that in general this exemption extends to social and recreation clubs which are supported solely by membership fees dues and assessments however a club otherwise entitled to exemption will not be disqualified because it raises revenue from members through the use of club facilities or in connection with club activities a social_club that opens its facilities to the public is deemed to be not organized and operated exclusively for pleasure recreation and other nonprofitable purposes and is not exempt under sec_501 solicitation by advertisement or otherwise for public patronage of its facilities is prima facie evidence that the club is engaging in business and is not being operated exclusively for pleasure recreation or social purposes however an incidental sale of property will not deprive a club of its exemption reg sec_1_501_c_7_-1 sec_1_501_c_7_-1 has not been updated to reflect p l which changed exclusively to substantially_all revenue rulings revrul_58_589 1958-2cb examines the criteria for determining whether an organization qualifies for exemption under sec_501 as an organization described in sec_501 of the code this ruling states it is clear under the foregoing regulations that a club which engages in business such as making its social and recreational facilities available to the general_public or by selling real_estate etc may not be considered as being organized and operated exclusively for pleasure recreation or social purposes it is equally clear that the solicitation by advertisements form 886-a rev department of the treasury - internal_revenue_service page -4- form 886a name of taxpayer explanation of items department of the aree schedule no or exhibit - internal_revenue_service or otherwise of public patronage of its facilities may be adverse to the establishment of an exempt status revrul_66_149 holds a social_club as not exempt as an organization described in sec_501 where it derives a substantial part of its income from non-member sources revrul_60_324 states by making its social facilities available to the general_public the club cannot be treated as being operated exclusively for pleasure recreation or other non- profitable purposes revenue procedures revproc_71_17 wl 1971_1_cb_683 sets forth guidelines for determining the effect gross_receipts derived from use of a social club's facilities by the general_public have on the club's exemption from federal_income_tax under sec_501 of the code the club must maintain books_and_records of each such use and the amount derived therefrom this requirement applies even though the member pays initially for such use in each instance the record must contain the following information e_p e s s p s the date the total number in the party the number of nonmembers in the party the total charges the charges attributable to nonmembers the charges paid_by nonmembers where a member pays all or part of the charges attributable to nonmembers a statement signed by the member indicating whether he has been or will be reimbursed for such nonmember use and if so the amount of the reimbursement where the member's employer reimburses the member or makes direct payment to the club for the charges attributable to nonmembers a statement signed by the member indicating the name of his employer the amount of the payment attributable to the nonmember use the nonmember's name and business or other relationship to the member and the business personal or social purpose of the member served by the nonmember use where a nonmember other than the employer of the member makes payment to the club or reimburses a member and a claim is made that the amount was paid gratuitously for the benefit of a member a statement signed by the member indicating the donor's name and relationship to the member and containing information to substantiate the gratuitous nature of the payments or reimbursement exceptions to the record keeping requirements are form 886-a cev department of the treasury - internal_revenue_service page -5- pow 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit where a group of eight or fewer individuals at least one of whom is a member uses club facilities it will be assumed for audit purposes that the nonmembers are the guests of the member provided payment for such use is received by the club directly from the member or the member's employer where percent or more of a group using the club’s facilities are members it will likewise be assumed for audit purposes that the nonmembers in the group are guests of members provided payment for such use is received by the club directly from one or more of the members or the member's employer solely for purposes of and above payment by a member's employer will be assumed to be for a use that serves a direct business objective of the employee- member where a club makes its facilities available to the general_public to a substantial degree the club is not operated exclusively for pleasure recreation or other non-profitable purposes court cases 536_f2d_572 while the reports mandate the application of a facts_and_circumstances_test in the event that gross_receipts from nonmember and or investment_income reach the prohibited levels they do not specify any of the relevant facts and circumstances that should be considered however the court_of_appeals in this case has indicated some factors to consider in determining exempt status factors to consider in applying this test include e e e e e the actual percentage of nonmember receipts and or investment_income the frequency of nonmember use of club facilities an unusual or single event that is non-recurrent on a year to year basis that generates all the nonmember income should be viewed more favorably than nonmember income arising from frequent use by nonmembers the number of years the percentage has been exceeded the record over a period of years is also relevant the high percentage in one year with the other years being within the permitted levels should be viewed more favorably to the organization than a consistent pattern of exceeding the limits even by relatively small amounts the purposes for which the club’s facilities were made available to nonmembers whether the nonmember income generates net profits for the organization profits derived from result in inurement within the meaning of sec_501 nonmembers unless set_aside subsidize the club’s activities for members and government’s position form 886-a rrev department of the treasury - internal_revenue_service page -6- pom 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit doesn’t qualify for exemption under sec_501 as a social_club due to the extensive non-member use of the facilities and services provided to the non-members the non-member usage annually exceeds of the total revenue received by form_990 reported income in the 20xx tax_year as follows total reportable income member income of income from members non-member income of income from non- member use dollar_figure dollar_figure dollar_figure form_990 reported income in the 20xx tax_year as follows total reportable income member income of income from members non-member income of income from non- member use dollar_figure dollar_figure dollar_figure permits unrestricted use of its gaming activities by the general_public year over year receives more than the insubstantial part of its gross_receipts allowed by the irc from outside its membership the amount received for public’s use of facilities averaged for the 20xx and 20xx tax years this is considerably higher than the allowed under p l and shows a pattern of frequency and reoccurring use by the public the facts of the case show that it is operating in a manner consistent with a for-profit business total expenses exceed the total revenue that they received for the tax years ending december 20xx and december 20xx taxpayer’s position position is that they agree that non-member usage is above the annually agrees that they don’t meet the requirements under sec_501 conclusion form 886-a crev department of the treasury - internal_revenue_service page -7- r form 886a department of the treasury - internal_revenue_service explanation of items schedule no or exhibit name of taxpayer the organization doesn’t qualify for exemption from federal_income_tax under sec_501 the proposed date of the revocation is january 20xx form 886-acrev department of the treasury - internal_revenue_service page -8-
